      Case: 1:19-cv-02075-WHB Doc #: 22 Filed: 06/22/20 1 of 10. PageID #: 1413




                     IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISON


    PAUL WOOSLEY,                             )    CASE NO.1:19-CV-02075
                                              )
                                              )
               Plaintiff,
                                              )    MAGISTRATE JUDGE
                                              )    WILLIAM H. BAUGHMAN, JR.
         v.
                                              )
                                              )    MEMORANDUM OPINION AND
    COMMISSIONER OF SOCIAL
                                              )    ORDER
    SECURITY,
                                              )
                                              )
               Defendant.


                                      Introduction

        Before me1 is an action by Paul Woosley under 42 U.S.C. § 405(g) seeking judicial

review of the 2018 decision of the Commissioner of Social Security that denied Woolsey’s

2016 application for Disability Insurance Benefits.2 The Commissioner has answered3 and

filed the transcript of the administrative proceedings.4 Under terms of my initial5 and




1
  The parties have consented to my exercise of jurisdiction and the matter was transferred
to me by Senior United States District Judge Donald C. Nugent. ECF No. 12.
2
  ECF No. 1.
3
  ECF No. 8.
4
  ECF No. 8, Attachment 1.
5
  ECF No. 5.
    Case: 1:19-cv-02075-WHB Doc #: 22 Filed: 06/22/20 2 of 10. PageID #: 1414




procedural6 orders, the parties have briefed their positions,7 filed fact sheets8 and charts,9

met and conferred as to reducing the number of matters in dispute10 and participated in a

telephonic oral argument.11

       For the following reasons the decision of the Commissioner will be reversed and the

matter remanded for further proceedings.

                                            Facts

       Woosley, who was 47 years old when his insured status expired in 2017,12 is a high

school graduate who then attended two years of college.13 He is married and lives with his

wife and two dogs.14 He has work experience as a business owner where he performed

work encompassing the tasks of laborer in a store setting and department manager.15

       The ALJ found that on the date last insured Woosley had the following severe

impairments: diabetes with peripheral neuropathy, obesity and hypertension.16 In addition,

the ALJ concluded that Woosley’s complaints of migraines, occipital neuralgia, diabetic

retinopathy, depression, anxiety and adjustment disorder were non-severe.17 To that point,


6
  ECF No. 10.
7
  ECF Nos. 15 (Woosley); 18 (Commissioner).
8
  ECF No. 14 (Woosley).
9
  ECF No. 18, Attachment 1 (Commissioner).
10
   ECF No. 19.
11
   ECF No. 21.
12
   Tr. at 162.
13
   Id. at 127-31.
14
   Id. at 64.
15
   Id. at 76.
16
   Id. at 59.
17
   Id. at 59-60.
     Case: 1:19-cv-02075-WHB Doc #: 22 Filed: 06/22/20 3 of 10. PageID #: 1415




the ALJ further examined the mental impairments of depression, anxiety and adjustment

disorder under the four functional “paragraph B” criteria and concluded that Woosley had

no limitations in one area and no more than mild limitations in the other three.18 The ALJ

determined that none of the severe impairment met or medically equaled a listing.19

       The ALJ reviewed, discussed and weighed the medical and opinion evidence in 12

pages of the decision.20

       In the review of the psychological evidence and opinions, the ALJ gave great weight

to the opinions of two state agency reviewers who found Woosley’s impairments were non-

severe.21 He also gave considerable weight to a consultative examiner who conducted a

one-time examination of Woosley in December 2016 and concluded that while Woosley’s

ability to deal with pressure was “variably impaired,” he was otherwise “able to cognitively

manage things in his life, including his business, if required.”22

       In the discussion of Woosley’s physical limitations the ALJ did not explicitly

recognize Dr. Andrew Kostraba, M.D., as Woosley’s treating physician, despite noting

multiple visits with Dr. Kostraba over many years.23 The ALJ ascribed partial weight to a

2017 medical source statement from Dr. Kostraba opining on Woosley’s ability to lift and




18
   Id. at 60-62.
19
   Id. at 62-63.
20
   Id. at 63-75.
21
   Id. at 71.
22
   Id. at 72
23
   See, id. at 73.
     Case: 1:19-cv-02075-WHB Doc #: 22 Filed: 06/22/20 4 of 10. PageID #: 1416




carry.24 The ALJ then dismissed without assigning weight other portions of that opinion as

to manipulative limitations, sit/stand option, requirement to elevate lower extremities and

the need for unscheduled breaks.25 He gave as reasons that these limitations are not

supported by the record, specifically that the treatment notes do not themselves record such

limitations.26 Finally, the ALJ assigned little weight to a 2018 medical source opinion of

Dr. Kostraba which contained numerous specific limitations.27 The ALJ’s stated reasons

were that this opinion was not consistent with prior opinions and that “objective

examination findings do not evidence a corresponding decline in [Woosley’s]

functioning.”28

       As to other opinions of physical function, the ALJ gave partial weight to the physical

function opinions of two state agency consulting physicians, Dr. Leon Hughes, M.D., and

Dr. David Knierim, M.D.29 Dr. Hughes gave his opinion in October 201630 and Dr.

Knierim’s opinion is dated April 2017.31 In discussing these two opinions the ALJ noted

that he was adopting the “more restrictive limitations” of Dr. Knierim, who nonetheless

opined that Woosley could frequently handle, finger and feel bilaterally.32 The ALJ also

observed that he was including additional limitations in the RFC beyond those articulated



24
   Id.
25
   Id.
26
   Id.
27
   Id.
28
   Id.
29
   Id. at 71.
30
   Id. at 157-58.
31
   Id. at 172-74.
32
   Id. at 71.
     Case: 1:19-cv-02075-WHB Doc #: 22 Filed: 06/22/20 5 of 10. PageID #: 1417




by the state agency reviewers because of later evidence not available to the state agency

reviewers at the time they gave their assessments.33

       Based on the analysis of the medical opinions and evidence, Woosley was given an

RFC for light work with additional limitations as to standing and walking, alternating

positions with a brief period of being off-task, further restrictions on climbing, balancing,

kneeling, working at heights or around machinery, and prohibitions on commercial driving

and frequent exposure to extreme heat or cold.34

       A vocational expert then testified that, under terms of the applicable RFC, several

sedentary, unskilled jobs at the appropriate exertional level were available in significant

numbers in the national economy.35 Thus, Woosley was found to be not under a disability

from the alleged onset date in January 2014 through December 31, 2017, the date last

insured.36

                                         Analysis

       Woosley here raises issues regarding whether the weight given to Dr. Kostraba’s

opinion is supported by the evidence, particularly since he is a treating source, and further

questions whether substantial evidence supports the findings that his mental limitations are




33
   Id.
34
   Id. at 63.
35
   Id. at 77-78.
36
   Id. at 78.
     Case: 1:19-cv-02075-WHB Doc #: 22 Filed: 06/22/20 6 of 10. PageID #: 1418




not severe and that he can frequently handle and finger.37 The Commissioner, in turn,

contends that the ALJ’s conclusions were all fully supported.38

       Dr. Kostraba’s opinion and the issue relating to Woosley’s ability to finger and

handle are interrelated since it is Dr. Kostraba’s April 2018 opinion, which was given “little

weight,” that contains the finding that Woosley can only occasionally do fine and gross

manipulation.39 Next to that finding, Dr. Kostraba notes that this finding is based on an

occupational report prepared on May 23, 2017.40 That multi-page report, done by Christine

Ontko of the Cleveland Clinic Rehabilitation and Sports Therapy department, was given

limited weight because it was only a single evaluation and because, among other points, it

did not reference any EMG studies.41

       But before going further, it must be noted that this detailed seven-page report does

provide a clear basis for Dr. Kostraba’s opinion in this area and seriously calls into question

the ALJ’s comment that this opinion was somehow not based on any objective evidence

simply because there were no EMG studies.42 In fact, the report cites in great detail the

results of grasping tests with each hand, pinch tests, fine motor coordination – citing results




37
   ECF No. 15 at 1.
38
   ECF No. 18 at 1.
39
   Tr. at 1258.
40
   Id.
41
   Id. at 74.
42
   Id.
     Case: 1:19-cv-02075-WHB Doc #: 22 Filed: 06/22/20 7 of 10. PageID #: 1419




of Moberg’s Pickup Test – and Box and Block tests with each hand used to measure gross

motor coordination.43

       In short, and contrary to the ALJ’s comments, Dr. Kostraba in his April 2018

opinion explicitly referred to an occupational therapy report containing the results of

multiple, measurable examinations that fully supported his conclusion on Woosley’s fine

and gross manipulation limitations. The ALJ singular focus on a lack of one particular test

– an EMG study – is not, without more, a good reason for ignoring or downgrading the

evidence from multiple other studies that fully support Dr. Kostraba’s opinion. To place

such decisive emphasis on a single test like an EMG study the ALJ would have needed to

show why only an EMG study would give valid results or why all the other documented

evidence actually detailed in the report and employed by the Cleveland Clinic was,

improbably, not consistent with “medically acceptable clinical and laboratory diagnostic

techniques.”44

       All this is even more troubling because, as a treating physician under the rules

applicable at the time, Dr. Kostraba was entitled to substantial deference.45 Further, the

ALJ cited no authority for the view that a treating physician may only opine on matters he

or she has personally recorded in the treatment notes. Here, as noted, it was supported by

appropriate evidence directly cited by the physician in the opinion.




43
   Id. at 1194.
44
   Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 242 (6th Cir. 2007).
45
   Howard v. Comm’r of Soc. Sec., 276 F.3d 235, 241 (6th Cir. 2002).
      Case: 1:19-cv-02075-WHB Doc #: 22 Filed: 06/22/20 8 of 10. PageID #: 1420




         In addition, as detailed above, both of the state agency reviewing sources gave their

opinions, on which the ALJ largely relied, prior to this 2018 opinion by Dr. Kostraba.

         Thus, I find that the ALJ did not give good reasons for assigning lesser weight to

the 2018 opinion as relates to fingering and handling.46

         That said, however, the question remains as to whether the ALJ’s conclusions – and

those of the state agency reviewers – are valid for the period between the onset date and

the 2018 date of Dr. Kostraba’s opinion. Dr. Kostraba did render a June 2017 opinion

stating again that Woosley was limited to occasional fine and gross manipulation.47 Once

again, Dr. Kostraba based this opinion on the occupational therapy assessment of May

2017, making the reference in the check-box form itself.48 Once again, the ALJ erred in

giving it only partial weight. The previously stated explanation concerning the 2018

opinion also applies to the 2017 opinion.




46
  The weight assigned to Dr. Kostraba’s opinion as to limitations on fingering and handling is
critical given the VE’s testimony at the hearing before the ALJ. The RFC ultimately adopted by
the ALJ and incorporated into the critical hypothetical to the VE provided for light work with
standing and walking limited to two hours per workday and for frequent handling and
fingering. Tr. at 142-43. Not surprisingly, the VE responded that plaintiff could perform only
sedentary jobs with those limitations. Tr. at 143. The ALJ then posed a second hypothetical
changing the duration of standing and walking in a eight-hour day to four hours. In response the
VE identified a mix of light and sedentary jobs. Tr.at 145-46. Woosley’s attorney then asked if
assuming the first hypothetical, changing the frequency of fingering and handling to occasional
would eliminate all jobs previously identified. TR. at 146-47. The VE testified that it would. Tr.
at 147.

47
     Tr. at 1086.
48
     Id.
      Case: 1:19-cv-02075-WHB Doc #: 22 Filed: 06/22/20 9 of 10. PageID #: 1421




           In addition, it must be pointed out that although the ALJ was technically correct that

Dr. Kostraba did not reference the supporting occupational study in the box directly

opposite to the conclusion as to fingering and handling, Dr. Kostraba did so refer to this

study a few lines down under the heading of “Please identify other limitations that would

interfere with work 8 hours a day, 5 days a week.”49

           Under the rubric of reading Dr. Kostraba’s opinion “holistically,” which is

something invariably urged on me by the Commissioner when an ALJ does not directly

line up a conclusion with a piece of supporting evidence cited elsewhere in the opinion, I

find that here Dr. Kostraba, read holistically, did cite to the medically acceptable results of

the May 2017 occupational therapy study to support his fingering and handling opinion

given in June 2017.

           Thus, I conclude that only that portion of the ALJ’s opinion that deals with

Woosley’s condition prior to June 2017, that is, the condition described in the last state

agency reviewer opinion of April 20, 2017, can now be affirmed as supported by

substantial evidence. The opinion as it deals with Woosley subsequent to April 20, 2017 is

reversed and that time period is to be addressed on remand consistent with this opinion.

           Because the question of Dr. Kostrba’s opinions has required the remand I have not

addressed the question of whether the ALJ correctly found that Woosley’s mental

impairments are not severe. The lack of a ruling here on that matter should not be construed




49
     Id.
     Case: 1:19-cv-02075-WHB Doc #: 22 Filed: 06/22/20 10 of 10. PageID #: 1422




as a negative decision on the merits of Woosley’s claim, which has simply been held in

abeyance. The ALJ on remand is instructed to reconsider the matter in light of the

arguments made here.

        Lastly, while the decision to call a medical expert is within the discretion of the

ALJ,50 it is well-recognized that the testimony of a medical expert may be useful in

situations, such as here, where the evidence is “conflicting or confusing.”51 Given the

almost singular focus by the ALJ here on EMG studies as the only acceptable proof for

Woosley’s alleged fingering and handling deficits – a reliance that doomed Dr, Kostraba’s

opinion – a medical expert with ability to discern and explain the truth in the situation

would be more than helpful.

                                        Conclusion

        Accordingly, for the reasons stated, the decision of the Commissioner that denied

Paul Woosley’s application for benefits up to April 20, 2017 is affirmed. For the time

period after April 20, 2017, the denial of benefits is reversed and the matter remanded for

further proceedings consistent with this opinion.

        IT IS SO ORDERED.

Dated: June 22, 2020                                    s/William H. Baughman Jr.
                                                        United States Magistrate Judge


50
   Hipp v. Comm’r of Soc. Sec., 2018 WL 1954361, at * 10 (N.D Ohio April 5, 2018)
(citations omitted); R&R aff’d sub nom Hipp v. Berryhill, 2018 WL 1933393 (N.D. Ohio
April 24, 2018).
51
   Hipp, 2018 WL 1954361, at * 10 (quoting HALLEX 1-2-5-34 (Sept. 28, 2005)).
